Citation Nr: 1215527	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-22 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of bicuspid aortic valve replacement, to include a heart murmur.

2.  Entitlement to an initial rating in excess of 30 percent for Meniere's disease, to include vertigo, hearing loss, and tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

4.  Entitlement to an initial rating in excess of 10 percent for chronic rhinitis.

5.  Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to June 16, 2011.

6.  Entitlement to a rating in excess of 10 percent for lumbar strain status post surgery from June 16, 2011.

7.  Entitlement to an initial compensable rating for duodenal ulcer status post surgery.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  The record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  However, no records have been received.  

In the May 2008 rating decision, the RO increased the rating for chronic rhinitis to 10 percent effective October 26, 2010 (date of service connection).  As such, the Board has characterized the issue as stated on the title page.  As this increase does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the rating issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The record reflects that the Veteran underwent surgery for his lumbar strain on June 16, 2011.  Thus, the issue has been separated accordingly.

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran submitted medical evidence in January 2011 that raised a TDIU claim.  Although the RO has yet to adjudicate the claim, the claim for a TDIU, as a component of his claims for higher ratings on appeal, is before the Board.

The Board is aware that the Veteran submitted additional evidence to the RO after the supplemental statement of the case (SSOC) was issued in February 2009.  Upon review of the evidence, the Board finds that it either does not pertain to the issues on appeal or is cumulative of evidence of record previously associated with the claims file.  In this regard, much of the evidence pertains to the Veteran's coronary artery disease, which is not on appeal.  Some of the evidence pertains to his aortic valve replacement, but that claim is being granted; therefore, the Veteran is not prejudiced by the Board's consideration of the evidence in the first instance.  Some of the evidence pertains to his Meniere's disease and chronic rhinitis; however, that evidence is cumulative of evidence already of record.   Thus, the Board determines that any error in not returning the claims to the RO for readjudication is harmless and results in no prejudice to the Veteran.  See 38 C.F.R. § 20.1102 (2011).

The issues of entitlement to a rating in excess of 10 percent for lumbar strain status post surgery from June 16, 2011, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's bicuspid aortic valve clearly and unmistakably existed prior to service; rather, the disorder had its onset during service.

2.  From the October 26, 2006, date of service connection, the Veteran's Meniere's disease has been manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with tinnitus.  

3.  From the October 26, 2006, date of service connection, the Veteran's chronic rhinitis has been manifested by complete obstruction of the right nasal passage but not by polyps.

4.  From the October 26, 2006, date of service connection to January 14, 2008, the Veteran's lumbar strain had been manifested by pain and some limitation of motion, but not by limitation of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

5.  From January 15, 2008, to June 15, 2011, the Veteran's lumbar strain had been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees. 

6.  From the October 26, 2006, date of service connection, the Veteran's duodenal ulcer status post surgery has been manifested by occasional involuntary bowel movements, necessitating the wearing of a pad.  

8.  On the record during the November 29, 2011, Board hearing, the Veteran requested that his appeal with respect to the claim for an initial disability rating in excess of 10 percent for hemorrhoids be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of bicuspid aortic valve replacement have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating, but no higher, for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 6205 (2011).

3.  The criteria for an initial rating in excess of 10 percent for chronic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2011).

4.  The criteria for an initial rating in excess of 10 percent for lumbar strain prior to January 15, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating, but no higher, for lumbar strain from January 15, 2008, to June 15, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for duodenal ulcer status post surgery have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7332 (2011).

7.  The criteria for withdrawal of an appeal by the Veteran with respect to the claim for an initial rating in excess of 10 percent for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the Board's favorable determination with respect to the claim for service connection for residuals of bicuspid aortic valve replacement, to include a heart murmur, no further discussion of VCAA compliance is needed at this time.  

The Veteran's rating claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In particular, the Board notes that all available private medical records have been associated with the claims file.  In this regard, a private physician has replied that records over seven years are no longer available.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137. 

In short, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 


"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

The Veteran contends that service connection for residuals of bicuspid aortic valve replacement, to include a heart murmur, is warranted as the bicuspid aortic valve, manifested by a heart murmur, was found in service.

During his May 1961 service entrance examination, the Veteran reported no heart problems and examination revealed a normal clinical evaluation of the heart.  A January 1967 report reflects a history of pain or pressure in the chest.  An April 1968 record reflects that he was hospitalized for malaria and a heart murmur was found.  The physician noted that the heart murmur could be secondary to a bicuspid aortic valve but it was not considered clinically significant.  The diagnosis was of a functional heart murmur.  A December 1969 examination report reflects complaints of tenderness of the xiphoid process on palpation and motion but that physicians have stated that there is no need for concern.  A December 1969 consult note reflects a history of a systolic heart murmur that was felt to be functional in etiology and complaints of pressure tenderness over the xiphoid process for the past two to three years that has been diagnosed as joint pain of the xiphoid process of uncertain etiology.  The diagnosis was of chronic pressure pain over the xiphoid area felt not to be due to Tietze's disease.  A March 1982 consultation note reflects diagnoses of a functional heart murmur and shortness of breath.

Post service, the Veteran underwent coronary artery bypass in September 1991 and an aortic valve replacement in August 1999.

A January 2007 VA examination report reflects a history of being diagnosed with a heart murmur due to an aortic valve problem during service in 1968.  The Veteran reported having shortness of breath with exertion in service.  He noted undergoing two coronary artery bypasses and an aortic valve replacement after service.  The examiner provided a diagnosis of a bicuspid aortic valve and opined that it is more likely than not that the Veteran had this in service.

A January 2008 VA examination report reflects a history of heart valve replacement during service in 1999.  The examiner then opined that it is as likely as not that the Veteran's heart valve problems are related to his time in service.

In an April 2008 addendum, the above examiner correctly noted that the Veteran underwent heart valve replacement after service and then opined that it is as likely as not that the Veteran's bicuspid aortic valve, which was noted in service, is congenital.  The examiner further opined that it is less likely than not that the valve replacement need was related to service.  

In this case, the Veteran was determined to be sound for entrance into active duty and neither a heart murmur nor a bicuspid aortic valve was noted at that time.  Thus, the presumption of soundness applies.  Given the evidence of record, there is no clear and unmistakable evidence that the bicuspid aortic valve, manifested by a heart murmur, existed prior to service.  The April 2008 medical opinion concerning this issue states that it is as likely as not that the bicuspid aortic valve is congenital.  However, the evidentiary and legal standard of "as likely as not" does not rise to the "clear and unmistakable evidence" standard.  As such, the April 2008 medical opinion stating that it is as likely as not that the Veteran's bicuspid aortic valve is a congenital disorder that pre-existed service is not deemed to be clear and unmistakable evidence to rebut the presumption of sound condition of the heart at the time of entry into service.  Therefore, the Board's analysis must now turn to the issue of whether the Veteran's bicuspid aortic valve was incurred in service.

Given the evidence of record, the Board observes that the service treatment records date the onset of the Veteran's bicuspid aortic valve, manifested by a heart murmur, to April 1968.  Thus, although he may have had a congenital bicuspid aortic valve, it was asymptomatic at entrance and manifested as a heart murmur and progressed to cause shortness of breath during service and eventually valve replacement after discharge.  Thus, the Board finds that his bicuspid aortic valve had its onset during service.  Accordingly, service connection for residuals of bicuspid aortic valve replacement is warranted.  

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

Meniere's Disease, to Include Vertigo, Hearing Loss, and Tinnitus

The Veteran's Meniere's disease has been rated as 30 percent under Diagnostic Code 6205 for Meniere's syndrome.  38 C.F.R. § 4.87 (2011).

Under Diagnostic Code 6205, Meniere's syndrome manifesting in hearing impairment with vertigo less than once a month, with or without tinnitus, warrants a 30 percent rating.  Meniere's syndrome manifesting in hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a 60 percent rating.  Meniere's syndrome manifesting in hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, warrants a 100 percent rating.  A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  

Under Diagnostic Code 6204, peripheral vestibular disorders manifesting in occasional dizziness warrants a 10 percent rating, and peripheral vestibular disorders manifesting in dizziness and occasional staggering warrants a 30 percent rating.  A Note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under Diagnostic Code 6204.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87.

Diagnostic Code 6260 provides a 10 percent rating for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note 2 provides that only a single rating for recurrent tinnitus may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Note 3 provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Hearing tests are to be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86 (2011).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist's final report must fully describe the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

After a careful review of the record, the Board finds that an initial 60 percent rating is warranted for the Veteran's Meniere's disease.

A January 2007 VA examination report reflects a history of Meniere's disease with complaints of hearing loss, tinnitus, and vertigo.  The examiner noted that the Veteran had the greatest difficulty in conversations.  Audiometric testing revealed that the hearing threshold levels in decibels were 50, 75, 75, and 95 in the left ear and 10, 55, 60, and 65 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 73.75 in the left and 47.5 in the right.  Maryland CNC speech recognition score was 56 percent in the left and 96 percent in the right.  The examiner noted that the Veteran's Meniere's disease is the cause of his hearing loss, tinnitus, and vertigo.

On his May 2007 notice of disagreement (NOD), the Veteran stated that he suffers from hearing loss in the left ear, constant tinnitus in the left ear, and at least three episodes of vertigo per month for which he takes medication.

Private medical records reflect that the Veteran is being treated for Meniere's disease.  Of particular note, a February 2008 letter from Dr. P. reflects that the Veteran suffers from tinnitus, frequent dizziness, and periodic episodes of severe vertigo, for which he has been prescribed medications, and that the Veteran fell in January due to dizziness.  A September 2008 letter from Dr. L. to Dr. P. reflects that the Veteran continues to suffer intermittently from Meniere's disease but exercises regularly and maintains an active lifestyle.

On his July 2008 VA Form 9, the Veteran requested that his Meniere's disease, vertigo, hearing loss, and tinnitus be separately rated.

During a February 2009 VA examination, the Veteran complained of decreased hearing and tinnitus.  The examiner noted that the Veteran had the greatest difficulty hearing during conversations and also observed a safety issue in that the Veteran may not hear a car when crossing the street.  Audiometric testing revealed that the hearing threshold levels in decibels were 60, 80, 80, and 95 in the left ear and 10, 55, 60, and 70 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 78.75 in the left and 48.75 in the right.  Maryland CNC speech recognition score was 44 percent in the left and 80 percent in the right.  The examiner noted that there were no significant effects on the Veteran's occupation.

During his Board hearing, the Veteran testified that he has hearing loss and tinnitus, and vertigo every week.

Given the above, and resolving all reasonable doubt in the Veteran's favour, from the October 26, 2006, date of service connection, his Meniere's disease has been manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with tinnitus.  Thus, a 60 percent rating is warranted under Diagnostic Code 6205.  Although the record does not specify that he suffers from a cerebellar gait, which the Board observes is akin to staggering based on Diagnostic Code 6204, the record indicates that, in addition to dizziness, he has an episode of severe vertigo once per week, which has resulted in at least one fall and thus indicates staggering.  However, the record does not indicate that he suffers from such episodes more than once weekly.  Thus, an even higher 100 percent rating is not warranted at this time.

The Board has considered whether a higher combined evaluation results from separately rating the Veteran's disabilities.  As his vertigo has been manifested by dizziness and occasional staggering, a maximum 30 percent rating is warranted under Diagnostic Code 6204.  His tinnitus warrants a maximum 10 percent rating under Diagnostic Code 6260.  As for his hearing loss, applying the criteria for evaluating hearing loss to the findings of the February 2009 VA audiometric evaluation (the worst results of record) results in designation of no more than level IX hearing in the left ear and level III hearing in the right based on application of the reported findings to Table VI.  These findings warrant a 20 percent rating under Table VII (Diagnostic Code 6100).  The Board notes that the puretone thresholds for the left ear during this examination meet the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Thus, under Table VIA, a puretone threshold average of 78.75 results in a designation of level VII hearing.  Using this finding for the left ear still warrants a 20 percent rating under Table VII.  

Under the Combined Ratings Table, the Veteran's disabilities result in a 50 percent combined rating (30 percent for vertigo, 20 percent for hearing impairment, and 10 percent for tinnitus).  38 C.F.R. § 4.25 (2011).  Thus, separately rating his disabilities does not result in a higher overall rating.

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting an initial 60 percent rating for Meniere's disease since the date of service connection.  However, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Rhinitis

The Veteran's allergic rhinitis has been evaluated as noncompensable under Diagnostic Code 6599-6522, 38 C.F.R. § 4.97 (2011), and is thus evaluated by analogy under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Under this code, rhinitis without polyps but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation; and rhinitis with polyps warrants a 30 percent evaluation.  

After a careful review of the record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's chronic rhinitis.  

During a January 2007 VA examination, the Veteran reported a history of difficulty with right nasal congestion and a cauterization during service.  He complained of chronic right nasal congestion, occasional sneezing, and a sinus infection about once per year, but denied postnasal drip.  Examination revealed 100 percent patency in both nostrils.  The examiner provided a diagnosis of chronic rhinitis.

On his May 2007 NOD, the Veteran stated that he suffers from complete blockage of his right nostril.

During a January 2008 VA examination, the Veteran reported chronic nasal congestion.  He also reported itchy/watery eyes, postnasal drip, and sore throat.  He noted having to take antibiotics a few times in the past due to allergies turning into infection.  He reported no functional limitation other than having congestion.  Examination revealed red and swollen turbinates and decreased breathing in the right nostril upon exhalation.  There was no exudate.  The examiner provided a diagnosis of chronic allergic rhinitis status post nasal cauterization of the right nasal mucosa with residual obstruction of the right nasal passage.

A March 2008 private treatment note reflects a diagnosis of sinusitis for which antibiotics were prescribed.  A November 2008 note reflects another diagnosis of sinusitis, but no antibiotics were prescribed at that time.

During a February 2009 VA examination, the Veteran reported that he cannot breathe through his right nostril.  He also reported itchy/watery eyes, postnasal drip, and sore throat, but denied a chronic runny nose.  He noted taking antibiotics two times in the past secondary to sinus infections.  He reported that the disability limits him in that he cannot breathe through his right nostril.  Examination revealed pale nares with edema, with the left naris being patent but the right occluded.  Sinuses were nontender.  The examiner provided a diagnosis of allergic rhinitis.

During his Board hearing, the Veteran asserted that his right nasal passage is completely obstructed but was not aware whether he has polyps.  As indicated in the introduction, the record was held open for 60 days to provide the Veteran with additional time and opportunity to submit medical evidence of polyps; however, no records have been received.

Given the above, from the October 26, 2006, date of service connection, the Veteran's allergic rhinitis has been manifested by complete obstruction of the right nasal passage but not by polyps.  Thus, a higher 30 percent rating is not warranted under Diagnostic Code 6522.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  In particular, the Board has considered Diagnostic Code 6523 for bacterial rhinitis and Diagnostic Code 6524 for granulomatous rhinitis.  However, without objective evidence of rhinoscleroma or Wegener's granulomatosis, a higher rating is not warranted under either code.  The Board has also considered the General Rating Formula for Sinusitis.  However, without objective evidence of three or more incapacitating episodes requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year, a higher 30 percent rating is not warranted under these criteria.  In this regard, the record reflects that the Veteran has about one sinus infection per year.

In conclusion, an initial disability rating in excess of 10 percent for chronic rhinitis is not warranted at any time since the date of service connection.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Lumbar Strain

The Veteran's lumbar strain has been rated as 10 percent under Diagnostic Code 5242, 38 C.F.R. § 4.71a (2011).  

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

10 percent - forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height;

20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

30 percent - forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;  

40 percent - unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;  

50 percent - unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent - unfavorable ankylosis of the entire spine.

Forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees are considered normal ranges of motion of the thoracolumbar spine.  Plate V, 38 C.F.R. § 4.71 (2011).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

As noted in the introduction, the evaluation of the Veteran's lumbar strain from June 16, 2011, the date of surgery, will be addressed in the remand portion of the decision below.

After a careful review of the record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's lumbar strain prior to June 16, 2011.

A January 2007 VA examination report reflects a history of a lumbar strain in service and complaints of recurrent pain that has worsened in the last five years.  Examination revealed normal posture and gait with no spasm or tenderness.  Range of motion consisted of flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  There was no expression of pain except at each extreme of lateral flexion.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Deep tendon reflexes were 2+ at the knees and ankles.  Lower extremity strength and sensory response was normal.  

A January 15, 2008, VA examination revealed normal curvature and posture with no spasm or tenderness.  Range of motion consisted of flexion to 70 degrees with pain beginning at 50 degrees, extension to 10 degrees with pain beginning at 10 degrees, lateral flexion to 30 degrees bilaterally with pain at 30 degrees, and lateral rotation to 45 degrees bilaterally with pain at 45 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Deep tendon reflexes were 2+ at the knees and ankles.  Lower extremity strength and sensory response was normal.  There was decreased sensation on the medial aspect of the right lower extremity but it was attributed to vein harvesting for a pulmonary artery bypass graft.

An August 2008 VA treatment note reflects that the Veteran performs a series of stretching, flexibility, and strengthening exercises for his back every morning.

A February 2009 VA examination revealed a normal gait but tenderness in the lumbosacral paraspinous muscles and spine.  Range of motion consisted of flexion to 80 degrees with pain beginning at 55 degrees, extension to 20 degrees with pain, lateral flexion to the left to 10 degrees with no pain, lateral flexion to the right to 20 degrees with mild pain, lateral rotation to the left to 30 degrees with no pain, and lateral rotation to the right to 40 degrees with no pain.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Deep tendon reflexes were 1+ at the knees and ankles.  Lower extremity strength and sensory response was normal.  

An April 2011 private treatment note reflects that range of motion was within normal limits.  

A June 15, 2011, private treatment note reflects that knee jerks were absent and there was some weakness in the quadriceps muscles.

Given the above, from the October 26, 2006, date of service connection to January 14, 2008, the Veteran's lumbar strain had been manifested by pain and some limitation of motion, but not by limitation of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The evidence also fails to justify a higher evaluation based on DeLuca principles.  In this regard, the January 2007 VA examiner observed that there was no pain except at extremes of lateral flexion and indicated that there was no additional limitation upon repetitive movement.  Thus, despite the Veteran's complaints of pain, his disability does not more nearly approximate the criteria for a higher 20 percent rating during this time.  Accordingly, an initial rating in excess of 10 percent prior to January 15, 2008, is not warranted.

It is also noted that, to the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford a higher evaluation here.  Indeed, to achieve the next-higher 20 percent rating under that code section, the evidence must demonstrate incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Note (1) to that code section defines an incapacitating episode as one requiring bed rest prescribed by a physician and treatment by a physician.  In this case, the January 2007 examiner noted that the Veteran has not had any incapacitating episodes.  

From January 15, 2008, the Veteran's lumbar strain had been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Although both the January 2008 and February 2009 examinations revealed forward flexion to greater than 60 degrees, there was pain beginning at 50 and 55 degrees respectively.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that there is a showing of additional functional impairment warranting a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  In view of the fact that maximum forward flexion was to 70 and 80 degrees during these examinations, but that pain begins at 50 and 55 degrees, it is reasonable to presume that the Veteran normally does not engage in forward flexion in view of such pain.  Under the circumstances, because of the objective evidence of pain on motion, the Veteran's limitation of motion on forward flexion is found to be consistent with the assignment of a 20 percent rating, from January 15, 2008, the date of the examination.

To the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford an even higher evaluation here.  Indeed, to achieve the next-higher 40 percent rating under that code section, the evidence must demonstrate incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  In this case, the Veteran denied being prescribed bed rest by a physician in the last year during the January 2008 examination.  Although he reported monthly flare-ups during which he can do no activities during the February 2009 examination, he did not indicate that he has required bed rest and treatment by a physician and there is otherwise no objective evidence that he has required bed rest and treatment by a physician.  Thus, the requirements for a 40 percent evaluation have not been approximated.

Finally, per Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, the Board has considered whether assignment of a separate evaluation for neurologic manifestations of a back disability is appropriate here.  However, all VA examinations showed normal neurologic findings.  The Board acknowledges the June 15, 2011, private treatment note the day before his surgery showing that knee jerks were absent and there was some weakness in the quadriceps muscles.  Although knee jerks were absent, without a more definitive quantification of the weakness in the quadriceps muscles, such isolated finding is not deemed a sufficient basis for an assignment of a separate rating for neurologic manifestations in this case.  Moreover, having undergone surgery, the Board observes that his neurological condition at that time cannot be further elicited.

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting a 20 percent rating for the Veteran's lumbar strain from January 15, 2008.  However, the preponderance of the evidence is against an even higher rating or a rating in excess of 10 percent prior to that date.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Duodenal Ulcer

The Veteran's duodenal ulcer status post surgery has been rated as 0 percent (noncompensable) under Diagnostic Code 7305.  38 C.F.R. § 4.114 (2011).

Under Diagnostic Code 7305, a 10 percent rating is assigned for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration, or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer with less than severe symptoms, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A maximum 60 percent rating is assigned for a severe ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

During a January 2007 VA examination, the Veteran reported a history of duodenal ulcer that required the surgical removal of a third of his stomach.  He complained of occasional difficulty with bowel movements, including two bouts of public bowel movements.  He was not taking any medication and he denied any epigastric pain, hematemesis, and recurrent bleeding due to the ulcer.  Examination revealed a 15 by 1 cm vertical scar on the abdomen that was hyperpigmented and well healed.  There were positive bowel sounds.  The examiner provided a diagnosis of duodenal ulcer, currently asymptomatic, but noted that the Veteran has had mild incontinence on two occasions likely secondary to losing part of the digestive tract.

On his May 2007 NOD, the Veteran stated that he suffers from "blowouts" several times per week.  He explained that gas develops too quickly and he has to go to the bathroom immediately for a sudden total burst of bowel movement.  He added that he has experienced several embarrassing situations as a result.

A January 2008 VA examination report reflects that the Veteran was moderately overweight.

On his July 2008 VA Form 9, the Veteran stated that he has recurring symptoms more than once or twice yearly, noting that he has "blowouts" several times weekly.

During a February 2009 VA examination, the Veteran reported a history of a bleeding duodenal or peptic ulcer and undergoing a vagotomy, antrectomy, and Billroth I.  He stated that his duodenal ulcer has been calm since the surgery with dietary changes.  Examination revealed that he was well nourished and his abdomen was nontender with a hypopigmented scar that was not adherent to underlying tissue, nontender, stable, neither elevated nor depressed, not productive of limitation of motion or function, and superficial, with no inflammation, edema, keloid formation, induration, or inflexibility.  The examiner provided a diagnosis of status post antrectomy and Billroth I secondary to a bleeding duodenal ulcer.  

During his Board hearing, the Veteran testified that he periodically wears an absorbent pad, watches what he eats, and ensures that he is near a bathroom prior to a bowel movement.

Initially, the Board finds that, based on the Veteran's manifestations, his duodenal ulcer status post surgery is more appropriately rated under Diagnostic Code 7332 for disability of the anus and rectum involving impairment of sphincter control.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this regard, the record indicates that his duodenal ulcer has been resolved by the surgery but the surgery has resulted in bowel incontinence.

Under Diagnostic Code 7332, healed or slight impairment of sphincter control, without leakage, warrants a 0 percent rating.  Constant slight impairment of sphincter control, or occasional moderate leakage, warrants a 10 percent rating.  Occasional involuntary bowel movements, necessitating the wearing of a pad, warrant a 30 percent rating.  Extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent rating.  Complete loss of sphincter control warrants a 100 percent rating.  

Given the above, and resolving all reasonable doubt in the Veteran's favour, from the October 26, 2006, date of service connection, his duodenal ulcer status post surgery has been manifested by occasional involuntary bowel movements, necessitating the wearing of a pad.  Thus, a 30 percent rating is warranted under Diagnostic Code 7332.  The record shows that the Veteran experiences bouts of bowel incontinence for which he periodically wears a pad but is able to predict the timing of these bouts, only twice being unable to reach a bathroom.  Although the record indicates that he has fairly frequent involuntary bowel movements, the record fails to show that he has experienced extensive leakage.  Thus, an even higher 60 percent rating is not warranted.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  In particular, the Board has considered Diagnostic Code 7308 for postgastrectomy syndromes.  However, without objective evidence of episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss, a higher rating is not warranted under this code.  

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting an initial 30 percent rating for duodenal ulcer status post surgery since the date of service connection.  However, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.
Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

On the record during the November 29, 2011, Board hearing, the Veteran requested withdrawal of the appeal with respect to the claim for an initial disability rating in excess of 10 percent for hemorrhoids.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.

ORDER

Service connection for residuals of bicuspid aortic valve replacement is granted.

An initial 60 percent rating for Meniere's disease is granted, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 10 percent for chronic rhinitis is denied.

An initial rating in excess of 10 percent for lumbar strain prior to January 15, 2008, is denied.

A 20 percent rating for lumbar strain from January 15, 2008, to June 15, 2011, is granted, subject to the provisions governing the award of monetary benefits.

An initial 30 percent rating for duodenal ulcer status post surgery is granted, subject to the provisions governing the award of monetary benefits.

The appeal with respect to the claim for an initial disability rating in excess of 10 percent for hemorrhoids is dismissed.


REMAND

The Board finds that further development is needed with respect to the evaluation of the Veteran's lumbar strain from June 16, 2011, the date of his recent surgery.  Post surgery, an August 2011 private treatment note reflects that he had fairly good range of motion.  However, there are no findings adequate to evaluate his disability.  Thus, the RO should afford him a VA examination to determine the current severity of his lumbar strain status post surgery.

As noted in the introduction, the Board has jurisdiction over the claim for a TDIU as part and parcel of the claims for higher ratings on appeal.  In this regard, service connection is in effect for Meniere's disease (now rated as 60 percent), coronary artery disease (rated as 30 percent), duodenal ulcer status post surgery (now rated as 30 percent), lumbar strain (rated as 10 percent), chronic rhinitis (rated as 10 percent), hemorrhoids (rated as 10 percent), residual scars of the sternum and right leg (rated as 0 percent), and residuals of falciparum malaria (rated as 0 percent).  As determined in the decision above, service connection is now in effect for residuals of bicuspid aortic valve replacement, and the RO must assign a rating for this disability in the first instance.  Therefore, after all of the development below is completed, the RO should then adjudicate the claim of TDIU in the first instance after providing necessary notice.

Lastly, the Board notes that the Veteran receives treatment from the Birmingham VA Medical Center (VAMC).  The record contains treatment notes dated through March 2011.  The RO should obtain updated treatment notes.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice letter on the issue of entitlement to a TDIU.

2.  Obtain all outstanding records of treatment for the disabilities on appeal from the Birmingham VAMC since March 2011.

3.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his lumbar strain status post surgery.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  The report should set forth all objective findings, particularly the current severity of symptoms.  

If there is evidence of any objective neurological abnormality associated with the service-connected lumbar strain, such as radiculopathy affecting the lower extremities, the examiner should identify this abnormality and comment on its severity as mild, moderate, moderately severe, or severe.

The examiner should also include a statement as to the effect of the Veteran's disability on his occupational functioning and daily activities.  The rationale for any opinions and all clinical findings should be given in detail.  

4.  After completing the above, readjudicate the claims for a rating in excess of 10 percent for lumbar strain status post surgery since June 16, 2011, and a TDIU.  In specific regard to the TDIU claim, the RO may, if deemed necessary, obtain a VA examination and/or social and industrial survey to assess whether the Veteran's service-connected disabilities, in concert, render him unable to secure or follow a substantially gainful occupation.  In regard to all claims, this readjudication should include consideration of all additional evidence added to the claims file since the issuance of the February 2009 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


